IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-202

                                        No. COA21-219

                                       Filed 5 April 2022

     Caldwell County, No. 20CVS489

     JULIANA CAULEY, Plaintiff,

                   v.

     CHARLES BEAN, Defendant.


             Appeal by Plaintiff from order entered 4 January 2021 by Judge Robert C.

     Ervin in Caldwell County Superior Court. Heard in the Court of Appeals 1 December

     2021.


             Johnson & Groninger, PLLC, by Jennifer Iliana Segnere and Ann Groninger,
             for Plaintiff-Appellant.

             Caudle & Spears, P.A., by L. Cameron Caudle, Jr., and Christopher P. Raab,
             for Defendant-Appellee.


             COLLINS, Judge.


¶1           Plaintiff appeals the trial court’s order granting Defendant’s Rule 12(b)(6)

     motion to dismiss Plaintiff’s complaint for negligent infliction of emotional distress.

     Because we are bound by this Court’s precedent in Holleman v. Aiken, 193 N.C. App.

     484, 668 S.E.2d 579 (2008) and Horne v. Cumberland Cnty. Hosp. Sys., Inc., 228 N.C.

     App. 142, 746 S.E.2d 13 (2013) to conclude that Plaintiff’s complaint failed to

     sufficiently allege that she suffered severe emotional distress, we affirm the trial
                                         CAULEY V. BEAN

                                         2022-NCCOA-202

                                        Opinion of the Court



     court’s order.

                                          I.    Facts

¶2         Plaintiff, Juliana Cauley; her father, Ignacio Giraldo; and two friends took a

     bicycle ride on Blowing Rock Highway on 10 October 2019. Plaintiff was in front,

     followed by her father, while the two friends rode some distance behind. Plaintiff and

     her father were riding generally north on Blowing Rock Highway. At the same time,

     Defendant was driving south in his minivan. Defendant was driving erratically as

     he approached the bicycle riders from the opposite direction. As Defendant came

     around a curve, he crossed the center lane and continued across the road to the

     opposite shoulder, before veering right, back onto the road. Plaintiff saw Defendant’s

     erratic driving as he approached and steered her bicycle to her right onto a nearby

     gravel pull out. When Defendant veered back to his right, he did not hit Plaintiff.

     Plaintiff’s father, however, had veered to his left. Defendant struck Plaintiff’s father.

     He was ejected from his bicycle and landed in the road. After the impact, Defendant

     fled the scene. Plaintiff witnessed the incident and injuries which resulted in her

     father’s death; she waited with her father for help to come.

¶3         Plaintiff filed a complaint against Defendant on 24 April 2020 alleging

     negligence, negligent infliction of emotional distress (“NIED”), and gross negligence,

     seeking punitive damages. Defendant filed a Rule 12(b)(6) motion to dismiss for

     failure to state a claim on which relief could be granted. Following a hearing, the
                                          CAULEY V. BEAN

                                              2022-NCCOA-202

                                          Opinion of the Court



     trial court dismissed each of Plaintiff’s claims by order entered 4 January 2021.

     Plaintiff appealed.

                                        II.     Discussion

¶4          Plaintiff argues that the trial court erred by granting Defendant’s motion to

     dismiss her NIED claim, because her complaint adequately pled a legally viable claim

     against Defendant.1

¶5          The standard of review of a trial court’s order granting a Rule 12(b)(6) motion

     is whether the complaint states a claim on which relief can be granted when the

     complaint is liberally construed and all factual allegations in the plaintiff’s complaint

     are taken as true. Country Club of Johnston Cnty., Inc. v. U.S. Fidelity & Guar. Co.,

     150 N.C. App. 231, 238, 563 S.E.2d 269, 274 (2002). Dismissal is proper only “when

     one of the following three conditions is satisfied: (1) the complaint on its face reveals

     that no law supports the plaintiff’s claim; (2) the complaint on its face reveals the

     absence of facts sufficient to make a good claim; or (3) the complaint discloses some

     fact that necessarily defeats the plaintiff’s claim.” Wood v. Guilford Cnty., 355 N.C.

     161, 166, 558 S.E.2d 490, 494 (2002). We review de novo a trial court’s order on a

     motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6). Cheryl Lloyd




            1Plaintiff makes no argument concerning the trial court’s dismissal of her negligence,
     gross negligence, and punitive damages claims. The dismissal of those claims is not before
     this Court and any issue relating to those claims is deemed abandoned. N.C. R. App. P. 28(a).
                                        CAULEY V. BEAN

                                         2022-NCCOA-202

                                        Opinion of the Court



     Humphrey Land Inv. Co., v. Resco Prods., Inc., 377 N.C. 384, 2021-NCSC-56, ¶ 8. A

     complaint must contain “[a] short and plain statement of the claim sufficiently

     particular to give the court and the parties notice of the transactions, occurrences, or

     series of transactions or occurrences, intended to be proved showing that the pleader

     is entitled to relief[.]” N.C. Gen. Stat. § 1A-1, Rule 8(a)(1) (2020). Furthermore,

     “[e]ach averment of a pleading shall be simple, concise, and direct.” Id. § 1A-1, Rule

     8(e)(1). “Pleadings should be construed liberally and are sufficient if they give notice

     of the events and transactions and allow the adverse party to understand the nature

     of the claim and to prepare for trial.” Haynie v. Cobb, 207 N.C. App. 143, 148-49, 698

     S.E.2d 194, 198 (2010).

¶6         To state a claim for negligent infliction of emotional distress under North

     Carolina law, the plaintiff must allege that: “(1) the defendant negligently engaged

     in conduct, (2) it was reasonably foreseeable that such conduct would cause the

     plaintiff severe emotional distress, and (3) the conduct did in fact cause the plaintiff

     severe emotional distress.” Johnson v. Ruark Obstetrics, 327 N.C. 283, 304, 395

     S.E.2d 85, 97 (1990).

¶7         Here, the parties do not disagree that Plaintiff’s complaint sufficiently alleged

     that Defendant negligently engaged in conduct. We thus confine our discussion to

     whether Plaintiff’s complaint sufficiently alleged both that it was reasonably

     foreseeable that such negligence would cause Plaintiff severe emotional distress, and
                                         CAULEY V. BEAN

                                         2022-NCCOA-202

                                        Opinion of the Court



     that such negligence did in fact cause Plaintiff severe emotional distress.

     A. Reasonable Foreseeability

¶8         Plaintiff first argues that she sufficiently pled that it was reasonably

     foreseeable that Defendant’s negligence would cause Plaintiff severe emotional

     distress.

¶9         “Factors to be considered on the question of foreseeability in cases such as this

     include the plaintiff’s proximity to the negligent act, the relationship between the

     plaintiff and the other person for whose welfare the plaintiff is concerned, and

     whether the plaintiff personally observed the negligent act.” Id. at 305, 395 S.E.2d

     at 98. These factors are not exhaustive and no single factor is determinative in all

     cases. Riddle v. Buncombe Cnty. Bd. of Educ., 256 N.C. App. 72, 77, 805 S.E.2d 757,

     762 (2017); see also Ruark Obstetrics, 327 N.C. at 291, 395 S.E.2d at 89 (“[O]ur law

     includes no arbitrary requirements to be applied mechanically to claims for negligent

     infliction of emotional distress.”). Rather, “[q]uestions of foreseeability and proximate

     cause must be determined under all the facts presented, and should be resolved on a

     case-by-case basis by the trial court and, where appropriate, by a jury.” Ruark

     Obstetrics, 327 N.C. at 305, 395 S.E.2d at 98 (citations omitted); Newman v. Stepp,

     376 N.C. 300, 306, 852 S.E.2d 104, 109 (2020), reh’g denied, 376 N.C. 673, 852 S.E.2d

     629 (2021) (quoting Sorrells v. M.Y.B. Hosp. Ventures of Asheville, 334 N.C. 669, 672-

     73, 435 S.E.2d 320, 322 (1993)) (alteration omitted).
                                    CAULEY V. BEAN

                                     2022-NCCOA-202

                                    Opinion of the Court



¶ 10   In this case, Plaintiff alleged, in relevant part, the following:

             4. On October 10, 2019 at approximately 11:42 a.m.,
             Ignacio Giraldo was riding his bicycle in a general
             northernly direction on US 221, also known as Blowing
             Rock Highway, in Blowing Rock, North Carolina. This
             section of Blowing Rock Highway is a winding two-lane
             road with one lane of travel in each direction.

             ....

             6. Riding with Giraldo that day were his daughter
             [Plaintiff] Juliana Cauley and two other bicycle riders. As
             the group rode along Blowing Rock Highway, [Plaintiff]
             was in front followed by Giraldo. The other two riders were
             some distance behind the first two.

             ....

             8. At the same time that Giraldo and [P]laintiff were riding
             generally North on Blowing Rock Highway, [D]efendant
             was driving South in a 2009 Toyota minivan . . . .

             9. Defendant was driving erratically in his Toyota minivan
             when he approached the bicycle riders from the opposite
             direction. As [D]efendant came around a curve, he crossed
             over the center line and went off the road on the opposite
             side, then veered back onto the road.

             10. [Plaintiff] saw [D]efendant’s erratic driving as
             [D]efendant approached and had steered her bicycle to the
             right toward a small gravel pull out in an attempt to steer
             clear of the [D]efendant. Thus, when [D]efendant veered
             back to his right, he missed [Plaintiff]. Their actions were
             simultaneous, and it was simply luck that [Plaintiff] was
             not struck.

             11. Ignacio Giraldo had veered left, opposite to where
             [D]efendant appeared to be heading. When [D]efendant
             veered back to the right, [D]efendant struck Ignacio
                                         CAULEY V. BEAN

                                         2022-NCCOA-202

                                        Opinion of the Court



                   Giraldo head on.

                   12. The impact ejected Ignacio Giraldo from his bicycle,
                   causing him to land in the roadway. Defendant fled the
                   scene.

                   13. Plaintiff witnessed the incident and injuries which
                   resulted in her father’s death; she waited with her father
                   as he lay, dying and waiting for help to come.

                   14. Defendant’s negligence and gross negligence was the
                   sole cause of the collision and the death of Ignacio Giraldo.

                   ....

                   18. Defendant’s negligent and reckless behavior caused the
                   violent death of Ignacio Giraldo and caused [Plaintiff] to
                   suffer severe emotional distress.

                   ....

                   22. Defendant knew, or in the exercise of reasonable care
                   should have known that the operation of a motor vehicle in
                   a reckless manner or at excessive speeds could cause severe
                   injuries and even death to other users of the highways.
                   Defendant further knew, or in the exercise of reasonable
                   care should have known, that inflicting death or serious
                   injury to others on the roadways was likely to cause severe
                   emotional distress to family members of those so injured.

                   ....

                   24. Plaintiff was only a few feet away from her father when
                   [Defendant] struck [P]laintiff’s father head on and killed
                   him.

¶ 11         Weighing in favor of foreseeability is the allegation that the direct victim and

       person for whose welfare Plaintiff was concerned was Plaintiff’s father.       Ruark

       Obstetrics, 327 N.C. at 305-06, 395 S.E.2d at 98; see, e.g., Wrenn v. Byrd, 120 N.C.
                                          CAULEY V. BEAN

                                             2022-NCCOA-202

                                          Opinion of the Court



       App. 761, 464 S.E.2d 89 (1995) (wife-husband); Fox-Kirk v. Hannon, 142 N.C. App.

       267, 542 S.E.2d 346 (2001) (mother-child); Newman, 376 N.C. 300, 852 S.E.2d 104

       (parents-child). Also weighing in favor of foreseeability are Plaintiff’s allegations of

       close proximity to Defendant’s negligent act and that she personally observed the

       negligent act. Ruark Obstetrics, 327 N.C. at 305-06, 395 S.E.2d at 98; Riddle, 256

       N.C. App. at 77, 805 S.E.2d at 762 (“That plaintiff ‘was physically present in the

       immediate[] vicinity of, and contemporaneously observed’ [the direct victim’s] injuries

       favors foreseeability.”); see, e.g., Wrenn, 120 N.C. App. at 766, 464 S.E.2d at 93

       (plaintiff in same room as direct victim and “personally observed” negligent act); Fox-

       Kirk, 142 N.C. App. at 275, 542 S.E.2d at 352 (plaintiff in same car as direct victim);

       cf. Andersen v. Baccus, 335 N.C. 526, 532-33, 439 S.E.2d 136, 140 (1994) (emotional

       distress not reasonably foreseeable where plaintiff arrived at scene after accident

       occurred); Sorrells, 334 N.C. at 674, 435 S.E.2d at 323 (emotional distress not

       reasonably foreseeable where plaintiffs were not at scene of and did not witness

       accident). Further weighing in favor of foreseeability are Plaintiff’s allegations that

       Defendant “struck Ignacio Giraldo head on, . . . . [and] the impact ejected Ignacio

       Giraldo from his bicycle, causing him to land in the roadway.” After hitting her

       father, “Defendant fled the scene.”

¶ 12         Considering the totality of the facts and circumstances alleged, we conclude

       Plaintiff’s allegations are sufficient to establish the reasonable foreseeability of her
                                          CAULEY V. BEAN

                                           2022-NCCOA-202

                                          Opinion of the Court



       severe emotional distress. See Newman, 376 N.C. at 313, 852 S.E.2d at 113 (“[W]e

       reiterate . . . [that] the question of reasonable foreseeability must be determined

       under all of the facts presented and should be resolved on a case-by-case basis instead

       of mechanistic requirement[s] associated with the presence or absence of the [Ruark]

       factors.”).

¶ 13          Citing Fields v. Dery, 131 N.C. App. 525, 509 S.E.2d 790 (1998), Defendant

       argues that because Plaintiff did not allege that Defendant had actual knowledge of

       Plaintiff’s relationship to her father when Defendant hit her father, Plaintiff’s

       allegations regarding reasonable foreseeability are insufficient to support her claim

       for negligent infliction of emotional distress. Defendant’s argument is misplaced.

¶ 14          In Fields, plaintiff alleged, in part, that she was following her mother, driving

       her own vehicle several car lengths behind her mother’s vehicle. Defendant drove his

       truck through a stop sign and hit plaintiff’s mother’s car. Her mother’s car rolled

       approximately three times before stopping and her mother was thrown from her

       vehicle and killed. Plaintiff witnessed the collision and was the first person to come

       to her mother’s assistance. Id. at 526, 509 S.E.2d at 790.

¶ 15          Although the Court noted that the “plaintiff did not allege that defendant had

       any knowledge of plaintiff’s relationship to the decedent[,]” the Court specified that

       “cases of negligent infliction of emotional distress must be determined on a case-by-

       case basis, considering all of the relevant facts.” Id. at 527, 509 S.E.2d at 791
                                           CAULEY V. BEAN

                                           2022-NCCOA-202

                                          Opinion of the Court



       (citations omitted). Ultimately, the Court concluded that “the possibility in the case

       before us that decedent might have had a child following her in a separate vehicle,

       who might witness the collision and suffer severe emotional distress because of

       defendant’s alleged negligence, could not have been reasonably foreseeable to

       defendant.” Id. at 529, 509 S.E.2d at 792.

¶ 16         Unlike in Fields, where plaintiff alleged she was driving her own car several

       car lengths behind her mother’s car, Plaintiff in this case alleged that she and her

       father were riding bicycles together on the highway; Defendant came around a curve,

       crossed over the center line, veered back onto the road, and struck Plaintiff’s father

       “head on”; “Plaintiff was only a few feet away from her father” when Defendant struck

       her father; the impact ejected Plaintiff’s father from his bicycle and he landed on the

       road; Plaintiff witnessed the incident and injuries which resulted in her father’s

       death; and Defendant fled the scene. Considering all the relevant facts, including

       allegations of facts that implicate the Ruark factors, as well as the unique facts of

       this case, we conclude that Plaintiff alleged sufficient facts for a jury to conclude that

       her emotional distress was a reasonably foreseeable consequence of Defendant’s

       negligence.

       B. Severe Emotional Distress

¶ 17         Plaintiff next argues that she sufficiently pled that Defendant’s negligence

       caused her severe emotional distress.
                                           CAULEY V. BEAN

                                           2022-NCCOA-202

                                          Opinion of the Court



¶ 18         “An allegation of severe emotional distress is sufficient to overcome dismissal

       under Rule 12(b)(6) so long as it provides the defendant with ‘notice of the nature and

       basis of plaintiff[’s] claim so as to enable him to answer and prepare for trial.’”

       Demarco v. Charlotte-Mecklenburg Hosp. Auth., 268 N.C. App. 334, 343, 836 S.E.2d

       322, 328 (2019) (quoting Acosta v. Byrum, 180 N.C. App. 562, 570, 638 S.E.2d 246,

       252 (2006)). Severe emotional distress has been defined as “any emotional or mental

       disorder, such as, for example, neurosis, psychosis, chronic depression, phobia, or any

       other type of severe and disabling emotional or mental condition which may be

       generally recognized and diagnosed by professionals trained to do so.”            Ruark

       Obstetrics, 327 N.C. at 304, 395 S.E.2d at 97.

¶ 19         Our Supreme Court has not required a plaintiff to plead severe emotional

       distress with great detail. In McAllister v. Ha, 347 N.C. 638, 496 S.E.2d 577 (1998),

       Plaintiffs alleged that defendant-physician had negligently failed to inform them of

       the possibility that their future child could suffer from sickle-cell disease. Plaintiffs

       gave birth to a child carrying the disease. Id. at 640, 496 S.E.2d at 580. In support

       of their NIED cause of action, plaintiff-wife alleged that she had been unable to sleep

       due to concerns about the child’s health. Plaintiffs’ complaint also alleged “that

       defendant’s negligence caused them ‘extreme mental and emotional distress, and

       financial loss.’” Id. at 641, 496 S.E.2d at 580. The Court concluded that plaintiffs’

       allegations, “while sparse, are sufficient to state a claim for negligent infliction of
                                           CAULEY V. BEAN

                                           2022-NCCOA-202

                                          Opinion of the Court



       emotional distress.” Id. at 646, 496 S.E.2d at 583.

¶ 20         Likewise, prior to 2008, opinions from this Court did not require a plaintiff to

       plead severe emotional distress with great detail. For example, in Chapman ex. rel.

       Chapman v. Byrd, 124 N.C. App. 13, 475 S.E.2d 734 (1996), plaintiffs alleged that

       they “suffered severe emotional distress, mental anguish, and ridicule as a proximate

       result of” defendant’s negligence. Id. at 22, 475 S.E.2d at 740. Although these

       allegations were “somewhat conclusory,” id. at 20, 475 S.E.2d at 739, they were

       “sufficient to satisfy the pleading requirements set forth in [Ruark Obstetrics] and . . .

       the trial court therefore erred by dismissing plaintiffs’ NIED claims.” Id. at 22, 475

       S.E.2d at 740. Similarly, in Dixon v. Stuart, 85 N.C. App. 338, 354 S.E.2d 757 (1987),

       plaintiff’s allegations that defendant’s acts “were intended to cause and did in fact

       cause plaintiff to suffer extreme emotional distress” were “sufficient to apprise the

       defendant of what the claim is and what events produced it.” Id. at 340, 354 S.E.2d

       at 759 (discussing severe emotional distress in the context of an IIED claim); see also

       Acosta, 180 N.C. App. at 570, 638 S.E.2d at 252 (“[P]laintiff here claimed that

       defendant’s negligence caused severe emotional distress, humiliation, and mental

       anguish. This allegation alone, when combined with her other factual claims, placed

       defendant on notice of the nature and basis of plaintiff’s claim.” (quotation marks and

       citation omitted)).

¶ 21         More recently, however, this Court has required a complaint for NIED to
                                          CAULEY V. BEAN

                                           2022-NCCOA-202

                                          Opinion of the Court



       contain some factual allegations to support an allegation of severe emotional distress.

       In Holleman v. Aiken, this Court affirmed the dismissal of plaintiff’s NIED claims

       where the complaint did “not make any specific factual allegations as to [plaintiff’s]

       ‘severe emotional distress.’” 193 N.C. App. at 502, 668 S.E.2d at 591. In Horne v.

       Cumberland Cnty. Hosp. Sys., Inc., plaintiff alleged that she suffered severe

       emotional distress “without any factual allegations, regarding the type, manner, or

       degree of severe emotional distress she claims to have experienced.” 228 N.C. App.

       at 149, 746 S.E.2d at 20. Following Holleman, this Court held in Horne that without

       such factual allegations describing the emotional distress, “plaintiff’s complaint fails

       to state a valid claim for NIED.” Id.

¶ 22         We are bound by Holleman and Horne and conclude that Plaintiff’s allegations

       in this case are insufficient. See In re Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d

       30, 37 (1989) (“Where a panel of the Court of Appeals has decided the same issue,

       albeit in a different case, a subsequent panel of the same court is bound by that

       precedent, unless it has been overturned by a higher court.”). The only allegations in

       Plaintiff’s complaint regarding her emotional distress are that Defendant’s actions

       “proximately caused the negligent infliction of emotional distress of [P]laintiff” and

       that “[P]laintiff suffered severe emotional distress.”    These allegations arguably

       suffice under McAllister, Chapman, Dixon, and Acosta. Moreover, Defendant did not

       argue at the hearing on his motion to dismiss that he did not have notice of the nature
                                         CAULEY V. BEAN

                                             2022-NCCOA-202

                                         Opinion of the Court



       and basis of Plaintiff’s claim of severe emotional distress, raising this argument for

       the first time on appeal. Nonetheless, under Holleman and Horne, “without any

       factual allegations regarding the type, manner, or degree of severe emotional distress

       she claims to have experienced[,]” we are constrained to hold that Plaintiff’s

       complaint “fails to state a valid claim for NIED.” Horne, 228 N.C. App. at 149, 746

       S.E.2d at 20.

                                      III.     Conclusion

¶ 23         We conclude that Plaintiff’s allegations are sufficient to allege that it was

       reasonably foreseeable that Defendant’s negligence would cause Plaintiff severe

       emotional distress. However, as Plaintiff’s complaint is devoid of factual allegations

       regarding the type, manner, or degree of severe emotional distress she claims to have

       experienced, Plaintiff has not sufficiently pled that Defendant’s negligence caused

       her severe emotional distress. Accordingly, we affirm the trial court’s dismissal of

       Plaintiff’s NIED claim.

             AFFIRMED.

             Judges DILLON and ZACHARY concur.